Citation Nr: 0733661	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for left ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1938 to December 1945 and from January1952 to June 
1965. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal, in a rating decision in March 2007, the RO granted 
service connection for right ear hearing loss and continued 
to deny service connection for left ear hearing loss. 

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is not binding.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2007, the Board granted the veteran's motion to 
advance the case on the docket.


FINDINGS OF FACT

1. In rating decisions, dated October 1997 and in October 
2000, the RO denied service connection for bilateral hearing 
loss; after the veteran was notified of the adverse 
determinations and of his appellate rights, he did not appeal 
either rating decision.

2. The additional evidence presented since the rating 
decisions in October 1997 and in October 2000 by the RO does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for left ear hearing loss. 




CONCLUSIONS OF LAW

1. The rating decisions in October 1997 and October 2000 by 
the RO, denying service connection for bilateral hearing 
loss, became final. 38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decisions in October 1997 and October 2000 by the RO, denying 
the claim of service connection for bilateral hearing loss, 
is not new and material as to the claim of service connection 
for left ear hearing loss and the claim is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003 and in March 2006.  On the 
application to reopen the claim of service connection, the 
veteran was informed that new and material evidence was 
needed to reopen the claim, that is, evidence not previously 
considered and that related to a fact not previously 
established.  The veteran was also notified of the reason for 
the previous denial of the claim, that is, hearing loss was 
not shown in service and hearing loss after service was 
unrelated to service.  The veteran was also notified of the 
type of evidence needed to substantiate the underlying claim 
of service connection, that is, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf. 
He was asked to submit evidence, which would include evidence 
in his possession that pertained to the claim.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim, and the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of service connection 
claim).

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  Ass the application to reopen 
the claim is denied, no disability rating can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the deficient VCAA 
notice as to degree of disability assignable.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records.  As 
there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

Under the duty to assist, further development for a VA 
medical examination or medical opinion is not warranted 
unless new and material evidence is presented. 38 C.F.R. § 
3.159(c)(4)(iii).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard

A claim which has been denied in an unappealed rating 
decision by the RO may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim. 

New and material evidence can be neither cumulative nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.

Procedural and Factual Background

In the rating decisions of October 1997 and of October 2000, 
the RO denied the claim of service connection for bilateral 
hearing loss because hearing loss was not shown during 
service and hearing loss, documented after service, was 
unrelated to service. 

The evidence considered by the RO consisted of the service 
medical records and VA records. 

The service medical records for the first period of service, 
including the report of separation examination, contain no 
complaint, finding, history, or treatment of hearing loss.  

The service medical records for the second period of service, 
including the report of separation examination, show that on 
examination in 1951, prior to reenlistment in January 1952 
audiometric testing revealed a 40 decibel loss at 4000 Hertz.  
In January 1963, audiometric testing also revealed a 40 
decibel loss at 4000 Hertz.  On audiometric testing in 
February 1964, there was a 20 decibel loss at 4000 Hertz.  On 
retirement examination in March 1965, audiometric testing 
revealed decibel loss in the left ear of 15 (30), 15(25), 
15(25), and 30 (35) decibels at 500, 1000, 2000, and 4000 
Hertz, respectively. (The figures in parentheses represent 
the converted decibel loss to the current criteria under the 
International Standards Organization for measuring hearing 
loss.). 

After service, VA audiometric testing in September 1997 
revealed decibel loss in the left ear of 40, 20, 25, 35, and 
50 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Speech discrimination was 94 percent in the left ear.  The 
assessment was sensorineural hearing loss.  History included 
noise exposure to artillery fire.  

Current Claim to Reopen

The veteran filed the current claim to reopen at the RO in 
July 2002. 

As the RO previously denied the claim of service connection 
for bilateral hearing loss because hearing loss was not shown 
during service and hearing loss, documented after service, 
was unrelated to service, for evidence to be new and 
material, it would have to tend to show that left ear hearing 
loss, first documented after service, is linked to an injury 
or disease of service origin.

The additional evidence since the rating decisions of October 
1997 and October 2000 consists of VA records, documenting the 
veteran's complaint of loss of hearing in May 2002 and in 
February 2006. 

On VA examination in July 2005, the VA audiologist stated 
that left ear hearing loss was not consistent with noise 
exposure and the etiology was unknown. 



Analysis


The basis for the previous denial of service connection for 
left ear hearing loss was that hearing loss was related to 
service.  The additional evidence associated with the file is 
not new and material because it is cumulative of evidence 
previously considered by the RO, that is, evidence of left 
ear hearing loss, first documented after service, without 
competent medical evidence of a causal connection between 
current left ear hearing loss and service.  And cumulative 
evidence under the regulatory definition of 38 C.F.R. § 3.156 
is not new and material evidence. 

The opinion of the VA audiologist that left ear hearing loss 
was not consistent with noise exposure opposes, rather than 
supports, the claim and is not new and material evidence 
because it does not raise a reasonable possibility of 
substantiating the claim.  

As the additional evidence is not new and material, the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not presented, the claim of 
service connection for left ear hearing loss is not reopened, 
and the appeal is denied.



_________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


